Citation Nr: 0013940	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  93-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to a rating in excess of 10 percent prior to 
March 15, 1995 for service-connected chronic obstructive 
pulmonary disease (COPD) with asthma.  

3.  Entitlement to a rating in excess of 30 percent from 
March 15, 1995 to October 7, 1996 for service-connected COPD 
with asthma.  

4.  Entitlement to a rating in excess of 60 percent for 
service connected COPD with asthma from October 7, 1996.  

5.  Entitlement to an increased (compensable) evaluation for 
service-connected allergic rhinitis.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability, prior to February 19, 
1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1986 to January 
1989.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 decision by the 
Cleveland, Ohio RO which denied an increased rating higher 
than the 10 percent evaluation then assigned for service 
connected COPD with asthma.  In August 1994, the Board found 
the veteran's claim also involved the intertwined issue of an 
increased rating for service-connected allergic rhinitis, and 
remanded the appeal to the RO for additional development.  

By rating action in July 1995, the RO assigned an increased 
rating to 30 percent for the service-connected COPD with 
asthma; effective from March 15, 1995, and denied an 
increased (compensable) rating for allergic rhinitis.  In a 
letter received the same month, the veteran contested the 
effective date of the award of the 30 percent rating.  (The 
record indicates that the veteran moved to North Carolina 
sometime in late 1995.)  

By rating action in July 1996, the RO denied service 
connection for a heart disorder on the basis that the claim 
was not well grounded.  The veteran perfected an appeal of 
this issue in October 1996.  

In March 1997, the Board remanded the appeal to the RO for 
additional development, to include consideration of the 
revised schedular rating criteria for respiratory disorders.  
In April 1998, the Board remanded the appeal to accommodate 
the veteran's request to appear for another examination.  

By rating action in April 1999, the RO assigned an increased 
rating to 60 percent for service-connected COPD with asthma, 
effective from October 7, 1996; granted a total rating for 
compensation purposes, and denied an increased (compensable) 
evaluation for allergic rhinitis.  In a letter dated in May 
1999, the veteran contested the effective date of the award 
of individual unemployability.  

By rating action in June 1999, the RO found that there was 
clear and unmistakable error in the April 1999 rating 
decision in the assignment of an effective date of May 21, 
1998 for individual unemployability.  The RO assigned an 
effective date for individual unemployability of February 19, 
1998, the date of receipt of an informal claim.  

In light of the various ratings assigned for the veteran's 
service-connected COPD with asthma for different periods 
during the pendency of this appeal, the Board has 
recharacterized the issues to better reflect the issues on 
appeal.  

(The issues of an increase in the 60 percent evaluation for 
COPD with asthma, and a total rating for compensation 
purposes based on individual unemployability prior to 
February 19, 1998, are the subject of the REMAND portion of 
this document.)  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran has a heart disorder which had its onset in 
service or which was manifested to a compensable degree 
within one year postservice.  

2.  Prior to March 15, 1995, VA pulmonary function studies 
were consistent with moderate emphysema; not more than 
moderate asthma was demonstrated.  

3.  From March 15, 1995 to October 1996, the veteran's COPD 
with asthma was not shown to result in findings analogous to 
more than moderate emphysema or asthma.

4.  The veteran's allergic rhinitis is manifested by 
complaints of occasional clear drainage without atrophy of 
intranasal structure and moderate secretion, polyps, or any 
obstruction of the nasal passages.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a heart disorder.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The criteria for an increased rating to 30 percent for 
the service-connected COPD with asthma prior to March 15, 
1995 are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.2, 4.3, 4.7, 4.97, Part 4, including Diagnostic 
Code 6603 (as in effect prior to October 7, 1996).  

3.  The criteria for a rating in excess of 30 percent from 
March 15, 1995 to October 7, 1996 for service-connected COPD 
with asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.97, Part 4, including 
Diagnostic Code 6603 (as in effect prior to October 7, 1996).  

4.  The criteria for a compensable evaluation for service-
connected allergic rhinitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.97, Part 4, 
including Diagnostic Codes 6599-6501 (as in effect prior to 
October 7, 1996), and 6522 (as in effect from October 7, 
1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran underwent 
extensive evaluation for symptoms of shortness of breath and 
chest tightness and pressure on numerous occasions in 1988.  
A CT scan of the chest without intravenous contrast in March 
1988 showed no evidence of pleural effusion, with possible 
right ventricular hypertrophy.  An echocardiogram in March 
1988 showed no evidence of any clear-cut abnormality.  The 
heart was of normal size and dimension, and there was no 
evidence of pleural effusion.  The aortic root and valve, 
pulmonic, tricuspid, and mitral valves were all normal, and 
there was no evidence of prolapse.  When seen in April 1988, 
the veteran reported that he had tightness in his chest for 
several years ever since he began working out.  The examiner 
indicated that the veteran's symptoms did not seem to be 
cardiac related.  The veteran had EKG's on three successive 
days in August 1988.  The EKG print on August 17, indicated 
sinus bradycardia with conduction delay; a notation indicated 
that it was probably normal for the veteran's age.  Similar 
findings were found on the two subsequent EKG's.  An October 
1988 emergency room note indicated that the veteran was seen 
for non-radiating chest pain while playing with his baby 
earlier that day.  No pertinent cardiovascular abnormalities 
were noted on examination, and all laboratory findings were 
normal.  The diagnosis was costochondritis.  The veteran's 
condition was indicated as improved and he was returned to 
full duty.  The service medical records show no further 
complaints or abnormalities referable to any cardiovascular 
problems during service.  The veteran was medically 
discharged from service in January 1989 due to obstructive 
pulmonary disease.  

The veteran made no mention of any heart or cardiovascular 
problems on his original application for VA benefits received 
in February 1989.  At that time, he included a letter with 
his application in which he reported that he was unemployed.  
He requested compensation and indicated he wanted to use his 
GI Bill benefits to attend school in order to obtain a decent 
job.

The veteran was examined by VA in May 1989.  Blood pressure 
was 120/88 and no pertinent cardiovascular abnormalities were 
noted.  There was no evidence of murmurs or gallops, and 
"PMI" was nondisplaced.  A chest x-ray study showed his 
heart and pulmonary vessels were not enlarged, and there was 
no evidence of cardiopulmonary disease.  

By rating action of August 1989, service connection was 
denied for obstructive pulmonary disease with asthma and 
allergic rhinitis.  By rating action of April 1991, service 
connection was granted for obstructive pulmonary disease with 
asthma, evaluated as 10 percent disabling from January 20, 
1989 and service connection for allergic rhinitis was granted 
effective from this same date and assigned a noncompensable 
rating.  By letter dated in April 1991, the veteran was 
notified of these actions and of his appellate rights.  No 
response was received within one year of notification.

When examined by VA in September 1992, the veteran reported 
that he had been a student from March to June 1992.  He also 
reported that he had worked as an analyst from November 1990 
to January 1992.  He noted that time lost was "2-4" in the 
past 12 months.  From March to July 1990, the veteran 
reported owning a construction company.  With regard to time 
lost, he explained that he had several bouts of pneumonia.  
He explained that an asthma attack did not translate into 
lost time.  He reported that lack of money had prevented him 
from seeking on going treatment.    

On examination, the veteran complained of shortness of breath 
and occasional wheezing, particularly at night, and a 
productive cough with clear sputum.  He also reported 
recurrent upper respiratory infections, but said that he felt 
a little better since he quit smoking.  On examination, the 
veteran was well developed and nourished, and was not in 
acute distress.  His blood pressure was 120/84, and his heart 
rate and rhythm were regular.  There were no bruits or 
murmurs.  Breaths sounds were heard in both lungs with 
scattered expiratory wheezing.  There was no clubbing or 
cyanosis, and chest expansion was normal.  There was some 
redness and edema of the nasal mucosa, but nasal passages 
were patent, with clear watery drainage in the passages.  
Pharyngeal mucosa was congested.  Chest x-ray studies showed 
no evidence of any heart abnormality or pulmonary disease.  
The radiologist indicated that there were no significant 
changes from x-ray studies taken in May 1989.  Pulmonary 
function studies showed FEV-1 was 69 percent of predicted 
value, with FEV1/FVC at 83 percent of predicted value.  The 
impression was mild obstructive ventilatory impairment with a 
good bronchodilator response and preservation of the 
diffusing capacity consistent with the diagnosis of bronchial 
asthma.  

By rating action of October 1992, the ratings assigned the 
service connected disabilities were confirmed and continued.  
A notice of disagreement was filed as to the lung issue and a 
statement of the case was issued.  A substantive appeal was 
timely filed.  Therein, the veteran indicated that a 30 
percent rating was warranted for his lung condition.  By 
letter dated in April 1993, the veteran reported that he 
believed his condition warranted a 60 percent rating.  He 
noted that he had to rest while walking across campus.  

In August 1994, the case was remanded by the Board for 
additional development.  In the Remand, the RO was instructed 
to consider the issue of a compensable rating for allergic 
rhinitis which had been raised by the veteran.

In a letter dated in September 1994, the veteran reported 
that he was enrolled at Ohio Northern University as a 
Business/Prelaw student.  

When examined by VA in October 1994, the veteran reported 
that his wheezing and asthma type symptoms had become more 
frequent with physical activity and exposure to cold air 
during the past year.  He used Ventolin and Theophylline as 
needed before exercise or exertion with good relief for short 
periods, but did not require any medical treatment.  The 
veteran reported that he missed several days from college 
(which he had been attending since 1992) for recent episodes 
of costochondritis secondary to increased cough.  On 
examination, his heart showed normal sinus rhythm without 
murmurs, thrills, lifts, or heaves.  The apex was in the 
sixth intercostal space in the left midclavicular line.  The 
chest was symmetrical and rose and fell without difficulty.  
There was no thoracic tenderness palpable.  Auscultation 
showed clear sounds anterior and posterior, though the sounds 
were distant.  There was no change in breath sounds with 
coughing, and there was no wheezing.  A chest x-ray study 
showed the lungs were aerated and clear.  The pleural, 
cardiovascular, and mediastinal shadows were normal.  The 
radiologist indicated that there was no significant change in 
the x-ray findings when compared to the previous study in 
September 1992.  

Pulmonary function studies in November 1994 showed FEV-1 was 
75 percent of predicted value and FEV1/FVC was 83 percent of 
predicted value.  The impression was mild obstructive 
ventilatory impairment with some improvement in FVC and FEV1 
since the previous study in September 1992.  Diffusing 
capacity remained normal and was consistent with the 
diagnosis of bronchial asthma.  

When seen at a VA allergy clinic in February 1995, the 
veteran reported that he had two episodes of bronchitis per 
year with increased symptoms from March to July.  He also 
reported nocturnal symptoms two to three times a week.  On 
examination, the veteran's nose was pink with mild edema and 
clear discharge.  His throat and lungs were clear.  The 
assessment was rule out allergic rhinitis.  

A February 1995 VA pulmonary function test (apparently 
interpreted in April 1995) showed moderate obstructive 
defect.  Lung volumes and diffusion capacity of the lung for 
carbon dioxide (DLCO) were within normal limits.  

When seen for a VA ENT examination in February 1995, the 
veteran's chest was clear, resonance was normal, and there 
were no rales or wheezing.  The examiner indicated that there 
was a history of mitral valve prolapse.  The veteran reported 
that he had asthmatic attacks three times a week, but that he 
felt fairly well between attacks.  He also reported an 
occasional productive cough and dyspnea on exertion, 
sometimes at night.  Subjective complaints included clear, 
watery, nasal drainage and an occasional sore throat.  On 
examination, the veteran's blood pressure was 120/90.  There 
was no evidence of cor pulmonale, or cyanosis or clubbing of 
extremities and no indication of any infectious disease.  
Nasal mucosal congestion was noted in the right nasal 
passage.  The diagnoses included COPD, nasal rhinitis with 
allergic rhinitis, and asthma.  

Pulmonary function studies on March 15, 1995 showed FEV-1 was 
61 percent of predicted value and FEV1/FVC was 76 percent of 
predicted value.  The impression was moderate obstructive 
defect with response to bronchodilators.  Lung volumes 
revealed air trapping.  DLCO was within normal limits.  The 
pulmonologist indicated that there was a 300-cc decrease in 
TLC (total lung capacity) and 200-cc decrease in volume 
capacity since the last study in February 1995.  

By rating action of July 1995, a 30 percent rating was 
assigned for the lung disability from March 15, 1995.  The 
date assigned was determined by the facts found.  The rating 
assigned for allergic rhinitis was confirmed at 
noncompensable.

In July 1995, a letter dated the previous month was received 
from the veteran.  Therein, he requested that any increased 
rating be made effective from the date service connection was 
granted.  He reported that the VAMC Dayton was not able to 
assess his condition accurately.

On VA examination in March 1996, the veteran reported 
schooling at Campbell University, Ohio Northern University, 
and Lima Technical College.  The dates of attendance were not 
noted.  The pulmonologist indicated that pulmonary function 
studies showed obstructive/restrictive lung disease.  The 
report of the pulmonary function tests revealed moderate 
obstruction as well as low vital capacity, possibly from a 
concomitant restrictive defect.  The examiner noted that the 
veteran's lungs were clear, except for expiratory wheezing.  
A chest x-ray study was normal.  No other specific findings 
pertaining to the veteran's cardiovascular system or allergic 
rhinitis were noted.  

By rating action in May 1996, the evaluation for service 
connected allergic rhinitis was continued.  The issue of 
entitlement to an earlier effective date for an increased 
rating for COPD with asthma was denied.  A Supplemental 
Statement of the Case was issued May 15, 1996.  Therein, the 
veteran was notified of the need to file an appeal to these 
issues within 60 days of notification.  A response was 
received from the veteran the following month.  Therein, he 
argued that the 30 percent rating for his lung condition 
should be made effective in 1992 during the period of the 
appeal.  He did not argue for an effective date for this 
disability prior to this time.  He also requested a 
compensable rating for service connected allergic rhinitis 
which he wanted to go back to military service.  In addition, 
he requested an additional 10 percent rating because of his 
sensitivity to allergens, including common airborne 
particles.  Finally, he requested service connection for a 
heart disability.

By rating action in July 1996, the RO determined that the 
claim for service connection for a heart disability was not 
well grounded as there was no evidence of a current 
disability.  A timely notice of disagreement was received and 
a Statement of the Case was issued.

In July 1996, more than 60 days after the Supplemental 
Statement of the Case concerning the issue of entitlement to 
an earlier effective date for an increased rating for the 
lung condition, the veteran argued that the effective date of 
the 30 percent rating for the lung condition should have been 
granted prior to 1992.

VA medical records associated with the claims file in 
September 1996, including numerous duplicate reports, showed 
treatment from 1994 to 1995, primarily for respiratory 
problems associated with COPD and asthma.  The records do not 
show any additional findings or diagnosis.  

VA outpatient records show the veteran was seen in November 
1997 for a refill of medications, and was seen in January 
1998 for medications for a flare-up of costochondritis.  

In a letter dated in February 1998 to the Board of Veteran's 
Appeals, the veteran raised the claim of entitlement to a 
total rating based on individual unemployability.  In a Board 
of Veterans' Appeals decision of April 1998, this issue was 
referred to the RO for appropriate jurisdiction.  In April 
1998, the VA wrote the veteran and requested that he fill out 
forms concerning eligibility for unemployability benefits.  

A VA sinus examination was conducted in September 1998.  The 
examiner indicated that he had reviewed the claims file and 
the new rating criteria for respiratory disorders.  The 
examiner noted that the veteran did not take medications 
specifically for rhinitis or his allergies, but rather for 
his COPD and asthma.  The veteran reported that he rarely had 
purulent discharge.  No dyspnea was present ordinarily at 
rest, but was present on exertion.  The veteran reported that 
he had frequent emergency room visits because of his 
pulmonary difficulties.  The veteran's voice was strong, and 
he did not have tenderness or any history of inflammation 
and/or infection of the sinuses, or any allergic attacks per 
se.  

On examination, the veteran was comfortable and coughed twice 
during the interview.  There was no injection of the 
conjunctivae in the eyes, and nasal passages were clear, but 
slightly dry.  His pharynx was moist, and his tonsils were 
not swollen.  The veteran was able to breathe adequately at 
rest through both nasal passages, and there was no obvious 
obstruction, bilaterally.  No heart abnormalities were noted 
on a chest x-ray study at that time.  The diagnosis was 
rhinitis, allergic, without polyps or obstruction.  

By rating action of April 1999, the 30 percent rating for 
service connected lung disease was increased to 60 percent, 
effective from October 7, 1996, apparently on the basis of 
application of the revised regulations.  The evaluation for 
allergic rhinitis was continued.  The veteran was awarded 
entitlement to individual unemployability benefits from May 
1998.  The RO noted that this was the date of claim.  

Service Connection

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection may also be granted for cardiovascular disease if 
manifested to a compensable degree within one year of 
separation from service provided the rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Evidence which may be considered in 
rebuttal of service incurrence of a disease listed in 
38 C.F.R. §  3.309 will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease.  38 C.F.R. § 3.309(d) (1999).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

In the instant case, there is no evidence of a chronic 
cardiovascular disorder in service or at present.  In the 
absence of the presence of a chronic disability, there can be 
no plausible or well-grounded claim for service connection.  
See Caluza.  The Court has held that in order to establish 
service connection, the evidence must show that the veteran 
currently has a disability stemming from service.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  While the veteran may 
believe he has a chronic heart disorder, the matter of 
assigning a diagnosis to symptoms involves a medical 
determination.  As such, competent medical evidence is 
required to fulfill the well-grounded claim requirement.  
Lathan v. Brown, 7 Vet. App. 359 (1995).  In this case, the 
veteran has not submitted any medical evidence of the 
presence of chronic heart disorder.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well-grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for a heart disorder is denied.  By finding that 
the claim is not well grounded, it follows that there is no 
duty to assist.  Morton v. West, 12 Vet. App. 477 (1999).  

Increased Rating - In General

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this case, the 
veteran has asserted that his service-connected COPD with 
asthma and allergic rhinitis are more severe than currently 
evaluated.  Therefore, he has established well-grounded 
claim.  

The Board is satisfied in this case that, with regard to the 
claims for a rating in excess of 10 percent for COPD with 
asthma prior to March 15, 1995, a rating in excess of 30 
percent from March 15 to October 7, 1996 and a compensable 
rating for allergic rhinitis, all relevant facts have been 
properly developed.  The veteran has undergone several VA 
examinations and VA outpatient records have been obtained.  
The record is complete and the Board finds that there is no 
further duty to assist the veteran in the development of this 
claim as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Moreover, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
Under 38 C.F.R. § 4.20, "[w]hen an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings."  

In the instant case, the RO initiated a review of the 
veteran's service-connected respiratory disorder (COPD with 
asthma) by scheduling him for an examination in June 1992.  
The veteran failed to report for an examination scheduled in 
July 1992.  However, he subsequently notified the RO that he 
was out of town on the date of the examination and requested 
that another examination be scheduled.  The veteran was 
examined by VA in September 1992.  Thus, the September 1992 
VA examination is considered the date of receipt of the 
veteran's claim for increase.  By rating action of October 
1992, the 10 percent rating in effect for the lung disability 
was confirmed and continued.  This action was appealed.  
However, during the pendency of the appeal, a 30 percent 
rating was assigned by rating action of July 1995, effective 
from March 15, 1995, and a 60 percent evaluation was assigned 
by rating action in April 1999, effective from October 7, 
1996.  Thus, the question presented is whether a rating in 
excess of 10 percent is warranted between the date of the 
reopened claim and March 15, 1995; whether a rating in excess 
of 30 percent is warranted between March 15, 1995 and October 
7, 1996, and whether a rating in excess of 60 percent is 
warranted from October 7, 1996.  As noted above, the latter 
issue is the subject of the remand portion of this document 
and will not be addressed at this time.  However, the issues 
of ratings in excess of 10 percent and 30 percent for the 
respective periods will be address hereinbelow.  

Rating in Excess of 10 Percent
Prior to March 15, 1995

While the regulations pertaining to respiratory disorders 
were revised effective from October 7, 1996, the question 
presented as to this issue pertains to the veteran's 
disability rating prior to this time.  Thus, only the old 
regulations may be considered.  VAOPGCPREC 3-2000 (April 
2000).  

Under the "old" regulations in effect prior to October 7, 
1996, a single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.96.  Prior to revision of the regulations pertaining to 
respiratory disorders in October 1996, there was no schedular 
rating for COPD per se.  However, pulmonary emphysema 
reflected the predominant disability picture for the 
veteran's respiratory disability.  Thus, the veteran's 
service-connected COPD with asthma was rated by analogy to 
pulmonary emphysema under 38 C.F.R. Part 4, Diagnostic Code 
(DC) 6603 (1995), which provided as follows:  

6603 Emphysema, pulmonary
  Pronounced:  intractable and totally incapacitating; with 
     dyspnea at rest, or marked dyspnea and cyanosis on mild 
     exertion; severity of emphysema confirmed by chest x-
rays 
     and pulmonary function tests......................................................  100

  Severe:  exertional dyspnea sufficient to prevent climbing 
one
     flight of steps or walking one block without stopping; 
ventilatory
     impairment of severe degree confirmed by pulmonary 
function
     tests with marked impairment of health.  .......................................   
60
  Moderate:  with moderate dyspnea occurring after climbing 
one 
     flight of steps or walking more than one block on level 
surface; 
     pulmonary function tests consistent with findings of 
moderate
     emphysema...........................................................................   30
  Mild:  with evidence of ventilatory impairment on pulmonary 
     function tests and/or definite dyspnea on prolonged 
exertion..................   10

Another applicable code the veteran may have been rated under 
prior to revision of the rating schedule was bronchial 
asthma.  The rating criteria in effect for bronchial asthma 
prior to October 1996 as found in 38 C.F.R. Part 4, 
Diagnostic Code 6602 (1995) provided as follows:  

6602  Asthma, bronchial:  
  Pronounced:  asthmatic attacks very frequently with severe
     dyspnea on slight exertion between attacks and with 
marked
     loss of weight or other evidence of severe impairment of 
health..............  100
  Severe:  frequent attacks of asthma (one or more attacks 
weekly), 
     marked dyspnea on exertion between attacks with only 
temporary
     relief by medication; more than light manual labor 
precluded..................   60
  Moderate:  asthmatic attacks rather frequent (separated by 
only 
     10-14 day intervals) with moderate dyspnea on exertion
     between attacks.........................................................................   30
  Mild:  paroxysms of asthmatic type breathing (high pitched 
     expiratory wheezing and dyspnea) occurring several times 
a 
     year with no clinical findings between 
attacks.....................................   10
Note:  In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record.

When examined by VA in September 1992, the veteran indicated 
that he had lost some time at work apparently due to several 
bouts of pneumonia, but that he had not lost any time at work 
because of asthma attacks.  He reported shortness of breath 
and occasional wheezing, but said that he felt a little 
better since he quit smoking.  Breath sounds were heard in 
both lungs with scattered expiratory wheezing.  A radiologist 
indicated that there were no changes in x-ray studies of the 
veteran's lungs when compared to studies taken in 1989.  The 
pulmonologist concluded that the veteran's pulmonary function 
studies were consistent with mild obstructive ventilatory 
impairment with a good bronchodilator response and 
preservation of the diffusing capacity.  

Similar findings were reported on VA examination in October 
1994.  Auscultation showed clear sounds anterior and 
posterior, though the sounds were distant.  There was no 
change in breath sounds with coughing, and there was no 
wheezing.  Chest x-ray studies showed the lungs were aerated 
and clear, and the radiologist opined that there were no 
changes from September 1994.  Pulmonary functions studies in 
November revealed mild obstructive ventilatory impairment 
with some improvement in FVC and FEV-1 since the previous 
study.  Diffusing capacity remained normal.  

However, when examined by VA in February 1995, the veteran 
reported increased respiratory symptoms, particularly at 
night.  Pulmonary function studies at that time showed 
moderate obstructive defect.  Subsequent pulmonary studies in 
March 1995 were also consistent with moderate obstructive 
defect.  

As noted above, a 30 percent rating is warranted under the 
old rating criteria when pulmonary function tests are 
consistent with findings of moderate impairment.  In this 
case, the Board finds that the veteran's COPD with asthma 
prior to March 15, 1995 was commensurate with moderate 
emphysema, and more nearly approximated the criteria for an 
increased rating to 30 percent under Diagnostic Code 6603.  
However, the clinical and diagnostic findings discussed above 
do not meet the criteria for a 60 percent rating prior to 
March 15, 1996 under the criteria for asthma or emphysema.  
This will be discussed below.


Rating in Excess of 30 Percent
Prior to October 7, 1996

The clinical and diagnostic findings prior to October 1996 
showed no more than moderate dyspnea or more than moderate 
pulmonary impairment.  Pulmonary function studies in March 
1995 showed moderate obstructive defect with response to 
bronchodilators.  When seen in March 1996, the veteran 
reported acute attacks occurring twice a month with dyspnea 
on exertion.  On examination, the veteran's lungs were clear, 
with some expiratory wheezing.  There was no cyanosis, 
clubbing, or edema, and no symptoms of cor pulmonale.  A 
chest x-ray study was normal and pulmonary functions studies 
were consistent with moderate obstructive defect, with low 
vital capacity suggestive of a possible restrictive defect.  

The clinical findings prior to October 1996 did not show 
severe exertional dyspnea, or ventilatory impairment of a 
severe degree confirmed by pulmonary function tests with 
marked impairment of health.  In addition, the evidence does 
not establish the presence of severe asthma prior October 7, 
1996.  The veteran has reported feeling fairly well between 
attacks.  He reported using asthma medication before 
exercising with good results.  While he claimed frequent 
attacks of asthma during the period in question, the veteran 
reported in 1992 that he had not lost any time from work due 
to asthma.  In 1994, he reported losing time from school, but 
for costochondritis.  

Allergic Rhinitis

As was pointed out in the April 1998 remand (and the March 
1997 remand), the schedular criteria by which respiratory 
system disabilities are rated changed during the pendency of 
the veteran's appeal to the Board.  Therefore, adjudication 
of a claim for an increase for allergic rhinitis must now 
include consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308, (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used, but assignment of a rating under the 
new criteria may not be made effective prior to the effective 
date of the regulation.  

The old criteria provided for a 50 percent rating when there 
was massive crusting and marked ozena, with anosmia; a 30 
percent rating required moderate crusting and ozena, atrophic 
changes; a 10 percent evaluation is assigned with definite 
atrophy of intranasal structure, and moderate secretion.  
38 C.F.R. § Part 4.97, DC 6502 (prior to October 7, 1996).  
Under the revised rating criteria, a 30 percent evaluation is 
assigned for allergic rhinitis with polyps; a 10 percent 
evaluation is assigned without polyps but with greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § Part 4.97, DC 
6522 (from October 7, 1996).  

In this case, the objective medical evidence from the all of 
the VA examinations conducted during the pendency of this 
appeal do not show any evidence of crusting, ozena, atrophic 
changes, atrophy of the intranasal structure, polyps or any 
obstruction of either nasal passage.  While the veteran 
reported occasional watery drainage, none of the clinical 
findings required for a compensable rating under either the 
old or the revised rating criteria were found on any of the 
examinations.  On the most recent VA examination in September 
1998, the examiner noted that the veteran could breathe 
adequately through both nasal passages and that there was no 
evidence of any obstruction of either passage.  It was also 
noted that the veteran does not require or use any 
medications for allergies.  The diagnosis was allergic 
rhinitis without polyps and without obstruction.  

Based on the foregoing, the Board finds that the veteran's 
current noncompensable evaluation is appropriate given the 
objective findings.  Since the objective medical evidence 
does not reveal that the veteran had any of the cardinal 
symptoms for a compensable rating under the old rating 
criteria prior to October 7, 1996, or under the revised 
rating criteria since October 7, 1996, a 10 percent rating is 
not warranted.  Accordingly, the Board finds no basis for the 
assignment of a compensable rating.  

Lastly, the Board notes that the veteran seems to argue that 
he should be assigned a separate rating because he is 
allergic to allergens.  In this regard, it should be noted 
that ratings are based on objective physical manifestations 
of a specific disease or disability and not merely the fact 
that allergens are in the air that might effect his 
condition.  It is the reaction to the allergens and not the 
allergens themselves for which a rating is assigned.  
Therefore, a separate rating is not warranted.  


ORDER

As a well-grounded claim of service-connection for a heart 
disorder has not been presented, the appeal is denied.  

An increased rating to 30 percent for service-connected COPD 
with asthma prior to March 15, 1995 is granted, subject to VA 
laws and regulations concerning payment of monetary benefits.  

An increased rating in excess of 30 from March 15, 1995 to 
October 7, 1996 for service-connected COPD with asthma is 
denied.  

An increased (compensable) evaluation for service-connected 
allergic rhinitis is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's claim with respect to the 
issue of an increased rating higher than 60 percent for 
service-connected COPD with asthma.  With regard to the claim 
for a total rating based on individual unemployability prior 
to February 14, 1998, this issue will be deferred as it is 
intertwined with the issue pending before the Board.  

As noted above, the Board remanded the appeal to the RO in 
April 1998, in part, for an examination to determine the 
severity of the veteran's COPD with asthma.  While the 
veteran was examined by VA in September 1998, the pulmonary 
functions studies were incomplete and did not include 
pertinent data such as FEV1/FVC ratios and DLCO (SB) 
findings, which are necessary to evaluate the severity of the 
veteran's respiratory disorder under the revised rating 
criteria.  Furthermore, the pulmonologist indicated that 
there may be additional disability from a "concomitant 
restrictive defect."  No explanation was offered as to 
whether the additional defect was part and parcel of the 
service-connected COPD with asthma.  Therefore, the Board 
finds that another pulmonary examination should be conducted 
which includes all of the pertinent data and an explanation 
of the meaning and relationship of the "concomitant 
restrictive defect."  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with her claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Although further delay is regrettable, the veteran must be 
afforded another VA pulmonary examination which fully 
complies with the Board's instructions below.  Accordingly, 
the case is REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected COPD with asthma since 
1998.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, and any additional VA 
records not already obtained, and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of his service-connected COPD 
with asthma.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner must be provided a copy of the 
revised rating schedule criteria for COPD 
and asthma and a copy of the old criteria 
under which the disability could be 
rated.  All appropriate testing should be 
undertaken in connection with this 
examination.  The examiner should 
identify all existing lung diseases.  If 
any additional lung disease is 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any identified lung 
disease is related to the service-
connected COPD with asthma.  If not 
related, the examiner should indicate how 
any unrelated lung disease impacts on the 
pulmonary function studies and the 
overall findings pertaining to the 
service-connected COPD with asthma.  The 
examiner should indicate whether the 
symptomatology for a 60 percent or higher 
rating under the diagnostic codes 
provided for the veteran's service-
connected COPD with asthma are present.  
This is imperative so that the Board may 
determine the appropriate rating to be 
assigned.  The findings should be 
describe in detail and a complete 
rationale for all opinions offered should 
be provided.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
all medical findings necessary to rate 
the veteran's service-connected COPD with 
asthma have been provided.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter 
notifying him of the date and place of 
the examination and the address to which 
the letter was sent should be included in 
the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


